In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-06-218 CV

____________________


SHELI GARZA, Appellant


V.


ANGELA M. BURNS, Appellee




On Appeal from the County Court at Law No. 2
Montgomery County, Texas

Trial Cause No. 04-11-09440-CV




MEMORANDUM OPINION
	The appellant, Sheli Garza, and the appellee, Angela M. Burns, filed a joint motion
to dismiss this appeal with prejudice.  The parties allege they have resolved all disputes and
agreed to dismiss this appeal with prejudice to the rights of either party.  The Court finds that
the motion is voluntarily made by the parties through their attorneys of record prior to any
decision of this Court and should be granted. Tex. R. App. P. 42.1(a)(1).

	It is, therefore, ordered that the motion to dismiss be granted and the appeal is
therefore dismissed.  All costs are assessed against the incurring party.
	APPEAL DISMISSED.



								___________________________
								        DAVID GAULTNEY
									         Justice


Opinion Delivered June 15, 2006
Before McKeithen, C.J., Gaultney and Horton, JJ.